DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (DE 2414133 A1) in view of Wu (US Patent No. 5,421,680) and Arai et al. (US Patent No. 5,090,849).
(Claims 1 and 2) Haas discloses a chip evacuator tool (1, 2; Figs. 1, 2) including a circular body (1).  A first hook member (2) extending from the circular body, wherein the first hook member includes a first arcuate surface and a second arcuate surface that converge at a first tip (Figs. 1, 2).  The first hook member tapers in a circumferential direction such that a width of the first tip is less than a width of the first hook member at an interface of the first hook member and the circular body (Figs. 1, 2).  The first hook member tapers to a point in a radial direction (Fig. 1), but there is no explicit disclosure that the tapes is such that a thickness of the first tip is less than a thickness of the first hook member at the interface of the first hook member and the circular body.  That is, the thickness is being considered a separate and distinct measurement between different surfaces than the width.  Haas discloses that the circular body is attached to the spindle (Translation), but the reference does not explicitly disclose the circular body being 
Wu discloses a chip evacuation tool (20) including a hook members (21), extending from a circular body (Figs. 4, 5), that taper to a point in a radial direction such that a thickness of the first tip is less than a thickness of the first hook member at the interface of the first hook member and the circular body (Fig. 3 - thickness measured in a direction parallel to the rotational axis of tool).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to modify the chip evacuation tool disclosed in Haas with integral hook member(s) that tapers in thickness as taught by Wu in order to provide a stronger connection at the circular body.  see In re Larson, 340 F.2d 965, 968 (CCPA 1965) (holding "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice").
Arai et al. (“Arai”) discloses a chip evacuator tool (Figs. 24, 27) including a circular body (241) having includes two apertures (Fig. 24 apertures 241a) extending through the circular body.  Each aperture includes a counter bore extending partially through the circular body (Fig. 24).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the circular body disclosed in Haas with a separate configuration than the spindle and two apertures having counterbores as suggested by Arai in order to provide replaceable parts and fix the separate pieces together.  see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales for supporting an obviousness rationale, including: applying a known technique to a known device ready for improvement to yield predictable results); see also In re Dulberg, 289 F.2d 522, 523 (CCPA 1961) (holding that "if it were 
(Claim 3) The chip evacuator tool includes a second hook member (Haas 2 shown in a plurality in Figs. 1, 2) extending from the circular body, and wherein the second hook member includes a third arcuate surface and a fourth arcuate surface that converge at a second tip (Haas Figs. 1, 2).
(Claim 4) The first hook member is positioned 180 degrees from the second hook member about an axis extending through a center of the circular body (Haas Figs. 1, 2).  The first arcuate surface of the first hook member and the third arcuate surface of the second hook member face in the same rotational direction about the axis extending through the center of the circular body (Haas Figs. 1, 2).
(Claim 5) The circular body includes a flat surface capable of abutting a spindle or an adapter of a machine tool assembly (Haas Figs. 1, 2; Arai Fig. 24).
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (DE 2414133 A1) in view of Wu (US Patent No. 5,421,680) and Arai et al. (US Patent No. 5,090,849) further in view of Noll (US Pub. No. 2017/0341115 A1).
(Claims 6 and 7) Haas discloses a chip evacuator tool (1, 2; Figs. 1, 2) including a circular body (1).  A first hook member (2) extending from the circular body, wherein the first hook member includes a first arcuate surface and a second arcuate surface that converge at a first tip (Figs. 1, 2).  The first hook member tapers in a circumferential direction such that a width of the first tip is less than a width of the first hook member at an interface of the first hook member and the circular body (Figs. 1, 2).  The first hook member tapers to a point in a radial direction (Fig. 1), but there is no explicit disclosure that the tapes is such that a thickness of the first tip is 
Wu discloses a chip evacuation tool (20) including a hook members (21), extending from a circular body (Figs. 4, 5), that taper to a point in a radial direction such that a thickness of the first tip is less than a thickness of the first hook member at the interface of the first hook member and the circular body (Fig. 3 - thickness measured in a direction parallel to the rotational axis of tool).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to modify the chip evacuation tool disclosed in Haas with integral hook member(s) that tapers in thickness as taught by Wu in order to provide a stronger connection at the circular body.  see In re Larson, 340 F.2d at 968 (holding "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice").
Arai et al. (“Arai”) discloses a chip evacuator tool (Figs. 24, 27) including a circular body (241) having includes two apertures (Fig. 24 apertures 241a) extending through the circular body.  Each aperture includes a counter bore extending partially through the circular body (Fig. 24).  The chip evacuation tool is attached to a translatable spindle (223 for face milling operation) that is part of a machine tool (milling machine).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the circular body disclosed in Haas with a translatable spindle and a separate configuration than the spindle and two apertures see KSR, 550 U.S. at 418 (reciting several exemplary rationales for supporting an obviousness rationale, including: applying a known technique to a known device ready for improvement to yield predictable results); see also In re Dulberg, 289 F.2d at 523 (holding that "if it were considered desirable for any reason to make the device separable, then it would be obvious for that purpose.").
Noll discloses a milling machine tool assembly (Fig. 1) having a translatable spindle (2); wherein the machine tool assembly is a computer numerical control (CNC) system that is controlled using a computer (¶¶ 0004, 0024).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the machine tool assembly disclosed in Haas with a CNC control as disclosed in Noll in order to increase the productivity and accuracy of manufacturing processes.
(Claim 8) The chip evacuator tool includes a second hook member (Haas 2 shown in a plurality in Figs. 1, 2) extending from the circular body, and wherein the second hook member includes a third arcuate surface and a fourth arcuate surface that converge at a second tip (Haas Figs. 1, 2).
(Claim 9) The first hook member is positioned 180 degrees from the second hook member about an axis extending through a center of the circular body (Haas Figs. 1, 2).  The first arcuate surface of the first hook member and the third arcuate surface of the second hook member face in the same rotational direction about the axis extending through the center of the circular body (Haas Figs. 1, 2).
(Claim 10) The circular body includes a flat surface capable of abutting a spindle or an adapter of a machine tool assembly (Haas Figs. 1, 2; Arai Fig. 24).
Response to Arguments
Applicant's arguments filed May 10, 2021 that the Haas reference fails to disclose stripping elements having a thickness difference as claimed have been considered but are moot because of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN C RUFO/Primary Examiner, Art Unit 3722